Buchanan, J.
delivered the opinion of the court.
In this case, which depends entirely on the thirty-third section of the act of 1804, eh. 51, incoi’porating several turnpike road companies, the court see no reason for doubt.
The privilege accorded by that section to persons residing on or adjacent to the turnpike road, w'ithjn three miles of any turnpike gate, by paying once in twenty-fotir hours, must be confined to persons who reside on premises which lie on and touch the road within three miles of the gate, pnd cannot be extended, as contended for by the appellant, to those who reside any where within a circle of three miles round the gate, whether they reside on premises which touch the road or not.
JUDGMENT AFFIRMED.